STRINGER, Judge.
Dan Morales challenges a nonfinal order granting Louis DeBiase’s request for a temporary injunction based on a noncom-pete agreement. The order on appeal expressly states that it will have no effect until a bond amount has been determined and posted by DeBiase. This executory language renders the order nonappealable because Morales is not bound by it and may continue to operate his business until the bond amount is determined. Moreover, Morales would be entitled to yet another appeal if he wishes to challenge the adequacy of any bond posted on remand. See Prestige Rent-A-Car, Inc. v. Advantage Car Rental Sales, Inc., 656 So.2d 541 (Fla. 5th DCA 1995) (reviewing the adequacy of a bond posted for a temporary injunction). We therefore dismiss this appeal without prejudice to Morales’ right to challenge an appealable, nonfinal order entered subsequent to this dismissal.
SALCINES and DAVIS, JJ., concur.